            Case 2:10-cv-00496-MCE-DB Document 37 Filed 08/19/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          No. 2:10-cv-0496 MCE DB
12                 Plaintiff,
13          v.                                          FINDINGS AND
                                                        RECOMMENDATIONS
14   APPROXIMATELY $19,000.00 IN U.S.
     CURRENCY,
15
     APPROXIMATELY $10,000.00 IN U.S.
16   CURRENCY,
17   APPROXIMATELY $16,929.00 IN U.S.
     CURRENCY,
18
     ONE 2005 FORD F-150 TRUCK, VIN:
19   1FTPW14515FB11508, CALIFORNIA
     LICENSE NUMBER: 8A48619,
20
                    Defendants.
21

22          This matter came before the undersigned on the United States’ ex parte motion for default

23   judgment. There was no appearance by or on behalf of any other person or entity claiming an interest

24   in the above-captioned Approximately $16,929.00 in U.S. Currency (“defendant currency”) and 2005

25   Ford F-150 Truck, VIN: 1FTPW14515FB11508, California License Number: 8A48619 (“defendant

26   Ford”) to oppose the United States’ motion. Based on the United States’ motion and the files and

27   records of the court, THE COURT FINDS as follows:

28   ////
                                                       1
29                                                                         Findings and Recommendations

30
              Case 2:10-cv-00496-MCE-DB Document 37 Filed 08/19/21 Page 2 of 3



 1            1.     This action arose out of a Verified Complaint for Forfeiture In Rem filed March 1, 2010.

 2            2.     The United States has moved this Court, pursuant to Local Rule 540, for entry of default

 3   judgment of forfeiture against potential claimants Gary Truong and Pik Lam Chan (aka Michelle P.

 4   Chan).

 5            3.     The United States has shown that a complaint for forfeiture was filed; that potential

 6   claimants Gary Truong and Pik Lam Chan (aka Michelle P. Chan) received notice of the forfeiture

 7   action; that any and all other unknown potential claimants have been served by publication; and that

 8   grounds exist for entry of a final judgment of forfeiture.

 9            Therefore, IT IS RECOMMENDED as follows:

10            1.     That Gary Truong and Pik Lam Chan (aka Michelle P. Chan) be held in default;

11            2.     That the United States’ motion for default judgment and final judgment of forfeiture be

12   granted;

13            3.     That judgment by default be entered against any right, title, or interests of potential

14   claimants Gary Truong and Pik Lam Chan (aka Michelle P. Chan) in the defendant currency and

15   defendant Ford referenced in the above caption;

16            4.     That a final judgment be entered, forfeiting all right, title, and interest in the defendant

17   currency and defendant Ford to the United States, to be disposed of according to law;

18            5.     That the Default Judgment and Final Judgment of Forfeiture lodged herein be signed by

19   the Honorable Morrison C. England, Jr. and filed by the Clerk of the Court.

20            These findings and recommendations are submitted to the United States District Judge assigned

21   to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after being served

22   with these findings and recommendations, any party may file written objections with the court and

23   serve a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s

24   Findings and Recommendations.” Any reply to the objections shall be served and filed within fourteen

25   days after service of the objections. The parties are advised that failure to file objections within the

26   ////

27   ////

28
                                                           2
29                                                                               Findings and Recommendations

30
            Case 2:10-cv-00496-MCE-DB Document 37 Filed 08/19/21 Page 3 of 3



 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

 2   1153 (9th Cir. 1991).

 3   Dated: August 18, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   DLB:6
     DB/orders/orders.pro se/USv$19,000.0496.mdj.f&rs
25

26

27

28
                                                        3
29                                                                           Findings and Recommendations

30
